                        Case 3:18-cv-05546-EMC Document 134 Filed 09/12/19 Page 1 of 5

                                                                                                                                    AT-180/EJ-185
 ATTORNEY OR PARTY WITHOUT ATTORNEY (Name and Address)-                                  TELEPHONE NO.:                   FOR COURT USE ONLY
  MARTIN B. GREENBAUM                              SBN: 45268                   ph:   949-760-1400
  Greenbaum Law Group LLP
  170 Newport Center Drive, Suite 130, Newport Beach, OA 92660
  fax: 949-760-1300
 ATTORNEY FOR LIEN CLAIMANT: pQSH ENTERPRISES CORP
    NAME OF COURT            U.S. District Court of California, Northern District
  STREET ADDRESS             450 Golden Gate Avenue
  MAILING ADDRESS            450 Golden Gate Avenue
  CITY AND ZIP CODE           San Francisco. CA 94102
     BRANCH NAME


 PLAINTIFF:         Diva Limousine, Ltd.

 DEFENDANT:            Uber Technologies, Inc. et. al.
                                                                                                          CASE NUMBER:
                                             NOTICE OF LIEN
                                                                                                           3:18-cv-05546-EMC
                            (Attachment—Enforcement of Judgment)
ALL PARTIES IN THIS ACTION ARE NOTIFIED THAT
1. A lien is created by this notice under
   a. I     I Article 3(commencing with section 491.410)of Chapter 11 of Title 6.5 of Part 2 of the Code of Civil Procedure.
   b. I X I Article 5(commencing with section 708.410)of Chapter 6 of Title 9 of Part 2 of the Code of Civil Procedure.
2. The lien is based on a
   a. I       I right to attach order and an order permitting the creation of a lien (copies attached).
   b. I X I money judgment.
3. The right to attach order or the money judgment is entered in the following action:
   a. Title of court (spec/Ty);Superior Court of California, County of Los Angeles
   b. Name of case (spec!fy):POSH ENTERPRISES CORP. V. DIVA LIMOUSINE, LTD.
   c. Number of case (specify): 18CHLC28829
   d. I X I Date of entry of judgment (specify):04/03/2019
   e. I       I Dates of renewal of Judgment fspec//yj;
4. The name and address of the judgment creditor or person who obtained the right to attach order are (specify):
    POSH ENTERPRISES CORP.
    do GREENBAUM LAW GROUP LLP, 170 NEWPORT CENTER DR. STE. 170, NEWPORT BEACH, CA 92660
5. The name and last known address of the judgment debtor or person whose property is subject to the right to attach order are
   (specify): DIVA LIMOUSINE, LTD.
    12711 VENTURA BLVD. STE. 220, STUDIO CITY, CA 91604

6. The amount required to satisfy the judgment creditor's money judgment or to secure the amount to be secured by the attachment
   at the time this notice of lien is filed is $23,060.62
7. The lien created by this notice attaches to any cause of action of the person named in item 5 that is the subject of this action or
    proceeding and to that person's rights to money or property under any judgment subsequently procured in this action or proceeding.
8. No compromise, dismissal, settlement, or satisfaction of this action or proceeding or any of the rights of the person named in item
   5 to money or property under any judgment procured in this action or proceeding may be entered into by or on behalf of that
   person, and that person may not enforce any rights to money or property under any judgment procured in this action or proceeding
   by a writ or otherwise, unless one of the following requirements is satisfied:
   a. the prior approval by order of the court in this action or proceeding has been obtained;
   b. the written consent of the person named in item 4 has been obtained or that person has released the lien; or
   c. the money judgment of the person named in item 4 has been satisfied.

 NOTICE The person named In Item 5 may claim an exemption for all or ai^portion of the money or property
 within 30 days after receiving notice of the creation of the Men. The exerp^lon Is waived Ifiit Is not claimed In
 time.

Date:09/11/2019

martin b. gre_e_nbaum                                                                   ►
                            (TYPE OR PRINT NAME)                                                      (SIGNATURE OFLIEN     NT OR ATTORNEY)

          Form Approved by the                                                                                                       CCPagi .AlO. 708.410
       Judicial Council of California                               NOTICE OF LIEN                                                 WestlawDo<& Form Builder-
   AT-180/EJ-185 (New January 1, 1965]               (Attachment—Enforcement of Judgment)
                             Case 3:18-cv-05546-EMC Document 134 Filed 09/12/19 Page 2 of 5

                                                                          EJ-001
  ATTORNEY OR PARTY WTHOUT ATTORNEY (Name, address, and Slate Bar nurnber).
  Atte' recording, return to:
  MARTIN B. GREENBAUM                                  SDN: 45268
 Greenbaum Law Group LLP
 170 Newport Center Drive, Suite 130,
  Newport Beach, OA 92660
  TEL NO 949-760-1400                      fax no (opt,onal): 949-760-1300
  E MAIL ADDRESS(Optional): mgreenbaum@collectionlaw.eom
 r^n attorney r"jri judgment                       r        ASSIGNEE
'       ' FOR            '       ' -r^-ryt-rr^ry   L        OF RECORD


 SUPERIOR COURT OF CALIFORNIA. COUNTY OF LOS ANGELES
 STREET ADDRESS 9425 Penfield Ave.
 MAiL NG ADDRESS: 9425 Ponfield Ave.
 CITY AND ZIP CODE. Chatsworth, 91311
 BRANCH NAME: Chatswotlh Courthouse
                                                                                                                           FOR RECORDER'S USE ONLY

     PLAINTIFF: POSH ENTERPRISES CORP.                                                                               CASE NUMBER


 DEFENDANT: DIVA LIMOUSINE, LTD.                                                                                     18CHLC28829

                       ABSTRACT OF JUDGMENT—CIVIL
                                                                                                                                     FOR COURT USE ONLY
                                    AND SMALL CLAIMS                             j        j Amended
1. The I X I judgment creditor                          [      I assignee of record
       applies for an abstract of judgment and represents the following:
       a.    Judgment debtor's
                                    Name and last known address
             DIVA LIMOUSINE, LTD.
              12711 Ventura Blvd. Ste. 220
              Studio City, CA 91604

             Driver's license no. [last 4 digits] and state:                                   X 1   Unknown
             Social security no. [last 4 digits]:                                              X 1   Unknown
             Summons or notice of entry of sister-state judgment was personally served or mailed to (name and address):
            DIVA LIMOUSINE, LTD.
            12711 VENTURA BLVD. STE. 220 STUDIO CITY, CA 91604
2. I         I Information on additional judgment debtors is                              I       I Information on additiori^ judgment creditors is
               shown on page 2.                                                                       shown on page 2.
3. Judgment creditor (name and address):                                             5.   I       I Original abstract r^
       POSH ENTERPRISES CORP.
       c/o GREENBAUM LAW GROUP LLP. 170 Newport Center Dr                                      a. Date:
       . Ste. 130, Newport Beach. CA 92660                                                     b. instrument
Date: 06/21/2019
MARTIN B. GREENBAUM
                                 (TYPE OR PRINT NAME)                                                                 IGNATUREOF AP           TOR ATTORNEY)


6.    Total amount of judgment as entered or last renewed:                                    10. i         I An I    [\ execution lien   j      j attachment lien
     $ 23,060.62                                                                                            is endorsed on the judgment as follows:
7. All judgment creditors and debtors are listed on this abstract.                                   a. Amount: $

8. a. Judgment entered on Cd8fe/- 04/03/2019                                                         b. In favor of(name and address):
   b. Renewal entered on (date):

9. I         I This judgment is an installment judgment.                                      11 • A stay of enforcement has
                                                                                                     a. I X I not been ordered by the court.
                                                                                                     b. I      I been ordered by the court effective until
                                                                                                                (date):
                                                                                              12. a. I X I i certify that this is a true and correct abstract of
                                                                                                           the judgment entered in this action,
                                                   This abstract issued on (date):                b. I   I A certified copy of the judgment is attached.
                                                                                                    Sherri R. Carter Executive Officer / Clerk of Court
                                                        06^28/2019
                                                                                                Clerk, by      Aiiahld Bandlklan           •
FofT Adopted for Mandatory Use                                                                                                                                            Page 1 of 2
Judicial Council of California
                                                                  ABSTRACT OF JUDGMENT—CIVIL
                                                                                                                                                 Code of Civil Procedure. §§ 480 480,
EJ-001 [Rev July 1,2014)                                                  AND SMALL CLAIMS                                                                             674 700.190
                                                                                                                                                          Westlaw Doc & Form Builder
                        Case 3:18-cv-05546-EMC Document 134 Filed 09/12/19 Page 3 of 5


    PLAINTIFF:POSH ENTERPRISES CORP.                                                                          COURT CASE NO.:


 DEFENDANT: DIVA LIMOUSINE. LTD.                                                              18CHLC28829


NAMES AND ADDRESSES OF ADDITIONAL JUDGMENT CREDITORS:


13. Judgment creditor (name and address):                               14. Judgment creditor(name and address):




15.    I     I Continued on Attachment 15.


INFORMATION ON ADDITIONAL JUDGMENT DEBTORS:

16.                         Name and last known address                 17.                   Name and last known address




      L
      Driver's license no.[last 4 digits] and state:                          Driver's license no. [last 4 digits] and state
                                                        I   I Unknown                                                           I   I Unknown
      Social security no. [last 4 digits]:              I   I Unknown         Social security no.[last 4 digits]:               I   I Unknown

      Summons was personally served at or mailed to (address):                Summons was personally served at or mailed to (address):




18.                         Name and last known address                 19.                  Name and last known address




      Driver's license no. [last 4 digits] and state:                         Driver's license no. [last 4 digits] and state
                                                        I   I Unknown                                                           I   I Unknown
      Social security no. [last 4 digits]:              I   I Unknown         Social security no. [last 4 digits]:              I   I Unknown

      Summons was personally served at or mailed to (address):                Summons was personally served at or mailed to (address)




20. I        I Continued on Attachment 20.




EJ-001 [Rev July 1. 2014]                            ABSTRACT OF JUDGMENT—CIVIL                                                       Page 2 of 2

                                                             AND SMALL CLAIMS
       Case 3:18-cv-05546-EMC Document 134 Filed 09/12/19 Page 4 of 5



 1                                         ROOF OF SERVICE
                               (Code Civ. Proc. §1013a (3), 2015.5 C.C.P.)
 2

 3          I am employed in the County of Orange, State of California. I am over the age of 18
     years and not a party to the within action. My business address is GREENBAUM LAW
4    GROUP LLP, 170 Newport Center Drive, Suite 130, Newport Beach, California 92660.
 5
             On September 11, 2019 I served the within document described as:
6
             NOTICE OF LIEN
 7
     [XX ] By placing a true copy of the document listed above enclosed in a sealed envelope
 8
     addressed as follows:
9
             SEE ATTACHED SERVICE LIST
10
     [XX] BY FIRST CLASS MAIL: I deposited such envelope in the mail at Newport Beach,
11
     California. The envelope was mailed with postage thereon fully prepaid. I am "readily
12   familiar" with the firm's practice ofcollection and processing correspondence for mailing.
     Under practice, said correspondence is deposited with the United States postal Service on that
13   same day with postage thereon fully prepaid at Newport Beach, California in the ordinary course
     of business; and there is delivery service by United States mail at the place so addressed.
14
     I am aware that on motion ofthe party served, service is presumed invalid if postal cancellation
15   date or postage meter date is more than one day after date of deposit for mailing in affidavit.

16   [XX] (State): I declare under penalty of perjury under the laws ofthe State of California that
     the foregoing is true and correct.
17

18
             Executed on September 11, 2019 at Newport Beach, California.
19

20

21                                                    Olesia Maher

22

23

24

25

26

27

28
         Case 3:18-cv-05546-EMC Document 134 Filed 09/12/19 Page 5 of 5



SERVICE LIST


Michael A. Geibelson
Aaron M.Sheanin
Robins Kaplan LLP
2440 W. El Camino Real, Suite ICQ
Mountain View, CA 94040

Thomas Kayes
Keller Lenkner LLC
150 N. Riverside Plaza, Suite 4270
Chicago, IL 60606

Ashley Conrad Keller
Keller Lenkner LLC
150 N. Riverside Plaza, Suite 4270
Chicago, IL 60606

Minna L Naranjo
Morgan Lewis and Bockius
One Market Spear Street Tower
San Francisco, CA 94105

Sujal Shah
Morgan, Lewis & Bockius LLP
Three Embarcadero Center
San Francisco, CA 94111

Kent Michael Roger
Morgan Lewis & Bockius LLP
One Market, Spear Street Tower
San Francisco, CA 94105

Warren D Postman
Keller Lenkner 1300 I Street, N.W.,Suite 400E
Washington, DC 20005
